Fourth Court of Appeals
                                   San Antonio, Texas
                                         March 19, 2018

                                      No. 04-17-00584-CR

                                   Jody Ybarra SALDIVAR,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 399th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2007CR6803
                          Honorable Frank J. Castro, Judge Presiding


                                         ORDER

        Appellant has filed a motion to supplement the clerk’s record with a nunc pro tunc order.
If a relevant item has been omitted from the clerk’s record, the proper method for requesting a
supplemental record is by letter directed to the trial court clerk. See TEX. R. APP. P. 34.5(c). In
the interest of efficiency, the clerk of this court is DIRECTED to forward a copy of appellant’s
motion to the trial court clerk who is ORDERED to file the supplemental clerk’s record in this
court no later than twenty days from the date of this order. Appellant’s motion is MOOT.



                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of March, 2018.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court